DETAILED ACTION
	Claims 107-134 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 107-125) and the species AS-M48 and S-M107 in the reply filed on 7/15/2021 is acknowledged.
Claims 126-134 and the non-elected species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2021.
Claims 107-125 are examined herein as they read on the elected subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 107-125 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,351,854. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 20 of the ‘854 patent is drawn to a nucleic acid comprising an oligonucleotide strand of 19-35 nucleotides in length, wherein said oligonucleotide strand is complementary to a target lactate dehydrogenase mRNA sequence as set forth in SEQ ID NO: 401 along at least 19 nucleotides of said oligonucleotide strand length, and wherein the nucleic acid comprises one or more modified nucleotides.
It is noted that instant SEQ ID NO: 113 is complementary to SEQ ID NO: 401 of the ‘854 patent (see sequence alignment below).  As such, claim 107 encompasses claim 20 of the ‘854 patent.
 Instant claim 108 is drawn to a double stranded nucleic acid (dsNA) comprising a sense strand and an antisense strand, wherein the antisense strand is 19-35 nucleotides in length, wherein the antisense strand has a sequence of SEQ ID NO: 113 along at least 19 consecutive nucleotides of said oligonucleotide strand length, and has a region complementary to a contiguous sequence of Lactate dehydrogenase mRNA along at least 19 nucleotides in length, and wherein the dsNA comprises one or more modified nucleotides.
Claim 1 of the ‘854 patent is drawn to a double stranded nucleic acid (dsNA) comprising a sense strand and an antisense strand, wherein the antisense strand is 19-35 nucleotides in length, wherein the antisense strand is complementary to a target lactate dehydrogenase mRNA 
Claim 108 encompasses the dsNA of claim 1 of the ‘854 patent.
Instant claims 109-121, 125 corresponds to claims 2-4, 9-11, 17-18, 13, 5, 14-16, 19 of the ‘854 patent, respectively.
Although the claim of the ‘854 patent do not explicitly require that at least on modified nucleotide contains a methylphosphonate (e.g., see column 444, lines 50-54), or that the antisense strand comprises the modification pattern identified as AS-M48, or that the sense strand comprises the modification pattern identified as SM107, the claims of the ‘854 broadly encompass these specific embodiments.  Using the specification as a dictionary to define the broad claims, it is clear that the specification of the ‘854 patent defines the broad genus claims as encompassing having at least on modified nucleotide that is a methylphosphonate (see column 444:50-53), that the antisense strand comprises the modification pattern identified as AS-M48 (see column 115:20-30), and that the sense strand comprises the modification pattern identified as SM107 (see 130:52-55).
Therefore, the instant claims encompass the invention claims in the ‘854 patent and a double patenting rejection is appropriate.

MPEP 804 II B 2(a) states:
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)… The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art. Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to 

SEQUENCE ALIGNMENT INFORMATION

; Sequence 401, Application US/15518009
; Patent No. 10351854
; GENERAL INFORMATION
;  APPLICANT: Dicerna Pharmaceuticals, Inc.
;  TITLE OF INVENTION: THERAPEUTIC INHIBITION OF LACTATE DEHYDROGENASE AND AGENTS
;  TITLE OF INVENTION:THEREFOR
;  FILE REFERENCE: 48292-514N01US
;  CURRENT APPLICATION NUMBER: US/15/518,009
;  CURRENT FILING DATE: 2017-04-10
;  PRIOR APPLICATION NUMBER: PCT/US2015/054959
;  PRIOR FILING DATE: 2015-10-09
;  PRIOR APPLICATION NUMBER: 62/199,056
;  PRIOR FILING DATE: 2015-07-30
;  PRIOR APPLICATION NUMBER: 62/062,424
;  PRIOR FILING DATE: 2014-10-10
;  NUMBER OF SEQ ID NOS: 7215
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 401
;  LENGTH: 27
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic oligonucleotide
US-15-518-009-401

  Query Match             100.0%;  Score 27;  DB 3;  Length 27;
  Best Local Similarity   88.9%;  
  Matches   24;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAGAUCAGAUAAAAAGGACAACAUGC 27 (SEQ ID NO: 113)
              |||||:||||:|||||||||||||:||
Db         27 ACAGATCAGATAAAAAGGACAACATGC 1 (SEQ ID NO: 401, SHOWN AS DNA BUT IS RNA)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635